WHITING, J.
While I concur in the conclusion of my colleague that the judgment and order of the trial court should be affirmed, yet I feel justified in calling further attention to one of the contentions of appellant. In my concurring opinion in case of City of Chamberlain v. Quarnberg, 23 S. D. 55, 119 N. W. 1026, I called attention to the fact that the restraining order dated ■September 26, 1902, was issued in strict conformity with section 201 of the Code of Civil Procedure, and that therefore the liability of the sureties on the undertaking given in connection with such order extended only to damages suffered up to the return day of such order, namely, October 20, 1902. The order of September 26th, by virtue of its express provisions, terminated upon such return day without any further order of the court; but for some reason it appears that the court, upon the return of the order to show cause why an injunction pendente lite should not issue, instead of ruling directly upon the real question before it at that time, made no reference to it, but made an order which by its ■express terms purported to vacate and dissolve the said order of September 26th. There can be no question but that, at the most, the only effect of such order of October 20th, other than confirming the expiration of -the order of September 26th, would be an implied denial of the injunction pendente lite, and it seems perfectly clear that an appeal from an order denying an injunction cannot have the effect of creating or continuing any injunction. However, the appellant treated the order of October 20th as though it were an order dissolving an injunction pendente lite and appealed therefrom, and, during the pendency of such appeal, maintained the position (supporting such position by the supplemental order procured in November) that the restraining order of September 26, 1902, was continued in force and effect pending such appeal. While it is clear that appellant was'wrong in such contention at that' time, yet, by so contending, it put itself in a posi*399tion where it cannot now be heard to claim -that -the respondent 'was not restrained from proceeding on his well after October 20, 1902, and, so far as the appellant is concerned, this cause should he determined exactly as though the order of September 26, 1902, instead of being an order under 'section 201 of the Code of Civil Procedure, was the usual order granting an injunction pendente lite, in which case, upon the dissolution of same, an appeal from the order of dissolution would continue in force -pending such rappeal.